Exhibit 10.20

SUPERVALU INC.

1983 EMPLOYEE STOCK OPTION PLAN

Section 1. Purpose. The purpose of this Plan is to promote the interests of
SUPERVALU INC., a Delaware corporation (the “Corporation”), and its stockholders
by encouraging selected key salaried management employees of the Corporation,
and members of the Board of Directors who are not also employees of the
Corporation, to invest in shares of the Corporation’s Common Stock with the
increased personal interest and effort in the continued success and progress of
the business that stock ownership can produce, and by providing additional means
of attracting and retaining competent executive personnel and directors.

Section 2. Administration; Granting of Options. The Plan shall be administered
by the Board of Directors of the Corporation.

The Board of Directors shall have full authority in its discretion, but subject
to the express provisions of the Plan, to:

(a) determine the purchase price of the Common Stock covered by each option;

(b) determine the persons to whom and the time or times at which options shall
be granted;

(c) determine the number of shares to be subject to each option;

(d) determine terms and provisions (and amendments thereof) of the respective
option agreements (which need not be identical), including such terms and
provisions (and amendments) as shall be required in the judgment of the Board to
conform to any law or regulation applicable thereto;

(e) determine which options shall be Incentive Stock Options within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”);

(f) accelerate the time at which all or any part of an option may be exercised;

(g) modify or amend any outstanding option agreement subject to the consent of
optionee;

(h) interpret the Plan and prescribe, amend and rescind rules and regulations
relating to it;

(i) make all other determinations deemed necessary or advisable for the
administration of the Plan.

All decisions, determinations and selections made by the Board of Directors on
the foregoing matters shall be conclusive.

The granting of an option pursuant to the Plan shall be effective only when an
option is duly awarded to an employee or director by the Board of Directors.



--------------------------------------------------------------------------------

The Executive Committee of the Corporation, in addition to and not to the
exclusion of the Board of Directors of the Corporation, is authorized to
exercise all of the powers authorized and conferred by the Plan on the Board of
Directors other than the power under Section 12 of this Plan to terminate and
amend the Plan.

The Board of Directors may also authorize, at any time, the formation of a Stock
Option Committee (the “Committee”), consisting of three or more members
appointed from time to time by the Board, which Committee would have authority
to exercise the powers conferred on the Board under the Plan, other than the
power under Section 12 herein to terminate and amend the Plan. In addition, the
Board of Directors may authorize, at any time, the Chief Executive Officer of
the Corporation to extend the period of exercise of certain Incentive Stock
Options and non-incentive (non-qualified) stock options in accordance with the
provisions set forth in the option agreement.

Section 3. Eligibility; Factors to be Considered in Granting Stock Options.

Incentive Stock Options may be granted only to key salaried management employees
(which term, as used herein, includes officers) of the Corporation and of its
present and future subsidiary corporations. Options which do not qualify as
Incentive Stock Options may be granted to key salaried management employees of
the Corporation and of its present and future subsidiary corporations and to
members of the Board of Directors of the Corporation who are not also employees
of the Corporation or one of its subsidiaries (“Non-Employee Directors”),
provided, however, that options shall be granted to Non-Employee Directors only
pursuant to Section 7 hereof.

In determining the employees to whom options shall be granted and the number of
shares to be covered by each such option, the Board of Directors may take into
account the nature of the services rendered by the respective employees, their
present and potential contributions to the success of the Corporation and such
other factors as the Board of Directors, in its discretion, shall deem relevant.

Subject to the provisions of Section 10 herein, an employee who has been granted
an option under the Plan or under any prior stock option plan of the Corporation
may be granted an additional option or options under the Plan if the Board of
Directors shall so determine.

Section 4. Shares Subject to the Plan. Subject to adjustment as provided in
Section 11 herein:

(a) the stock to be offered under the Plan shall be shares of the Corporation’s
authorized Common Stock, par value $1.00 per share, which may be either shares
reacquired and held in the treasury of the Corporation or authorized but
unissued shares; and

(b) the aggregate number of shares which may be issued under all options granted
pursuant to the Plan shall be 4,500,000 shares.

Shares subject to, but not issued under, any option terminating or expiring for
any reason prior to exercise thereof in full shall again be available for other
options thereafter granted under the Plan.

 

2



--------------------------------------------------------------------------------

Section 5. Term of Plan and of Each Option Agreement; Exercise of Options. The
period during which options may be granted under the Plan shall expire
February 7, 1999. The term of each option so granted shall expire not more than
ten years from the date the option is granted.

The Board of Directors may determine at the time of granting whether each such
option is exercisable in full, in part from time to time or in installments,
which may be cumulative from year to year during such term to the extent not
exercised in a prior year; provided, however, that notwithstanding the
foregoing, from and after a Change of Control (as hereinafter defined), all
options granted under the Plan, including options granted to Non-Employee
Directors pursuant to Section 7 hereof, shall become immediately exercisable to
the full extent of the original award. As used herein, “Change of Control” shall
mean any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Corporation or (B) the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors; provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control; (A) any acquisition directly from the Corporation or
(B) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any corporation controlled by the Corporation;
or

(ii) the consummation of any merger or other business combination of the
Corporation, sale or lease of the Corporation’s assets or combination of the
foregoing transactions (the “Transactions”) other than a Transaction immediately
following which the shareholders of the Corporation and any trustee or fiduciary
of any Corporation employee benefit plan immediately prior to the Transaction
own at least 60% of the voting power, directly or indirectly, of (A) the
surviving corporation in any such merger or other business combination; (B) the
purchaser or lessee of the Corporation’s assets; or (C) both the surviving
corporation and the purchaser or lessee in the event of any combination of
Transactions; or

(iii) within any 24 month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board of
Directors of the Corporation or the board of directors of a successor to the
Corporation. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board of Directors of the Corporation by, or on the
recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest); or

(iv) such other event or transaction as the Board of Directors of the
Corporation shall determine constitutes a Change of Control.

 

3



--------------------------------------------------------------------------------

Options granted under this Plan need not be identical with respect to the terms
of exercise thereof. Subject only to the foregoing limitations, options may be
exercised in whole at any time or in part from time to time during the option
term by serving written notice of exercise on the Corporation, accompanied by
payment of the purchase price.

The Board of Directors or the Committee, as the case may be, may grant
“restoration” options, separately or together with another option, pursuant to
which, subject to the terms and conditions established by the Board of Directors
or the Committee, as the case may be, and any applicable requirements of
Rule 16b-3 promulgated under the Exchange Act or any other applicable law, the
optionee would be granted a new option when the payment of the exercise price of
the option to which such “restoration” option relates is made by the delivery of
shares of the Corporation’s Common Stock owned by the optionee, as described in
Section 6 hereof, which new option would be an option to purchase the number of
shares not exceeding the sum of (a) the number of shares of the Corporation’s
Common Stock tendered as payment upon the exercise of the option to which such
“restoration” option relates, (b) the number of shares of the Corporation’s
Common Stock, if any, tendered as payment of the amount to be withheld under
applicable income tax laws in connection with the exercise of the option to
which such “restoration” option relates, as described in Section 14 hereof, and
(c) the number of shares of the Corporation’s Common Stock, if any, previously
owned by the optionee that are tendered as payment for additional tax
obligations of the optionee in connection with the exercise of the option to
which such “restoration” option relates, as described in Section 14 hereof.
“Restoration” options may be granted with respect to options previously granted
under this Plan or any prior stock option plan of the Corporation, and may be
granted in connection with any option granted under this Plan (other than an
option granted to a Non-Employee Director pursuant to Section 7 hereof) at the
time of such grant. The purchase price of the Common Stock under each such new
option, and the other terms and conditions of such option, shall be determined
by the Board of Directors or the Committee, as the case may be, consistent with
the provisions of the Plan.

Section 6. Option Prices. Except with respect to options granted to Non-Employee
Directors pursuant to Section 7 hereof, the purchase price of the Common Stock
under each option shall be determined by the Board of Directors, but shall not
be less than 100% of the fair market value of the Common Stock at the time of
granting the option as found by the Board.

The purchase price of the shares as to which an option shall be exercised shall
be paid in full in cash at the time of exercise as shall be provided in the
option agreement, and any optionee, without limitation, shall also be entitled
to pay the exercise price by tendering to the Corporation shares of the
Corporation’s Common Stock, previously owned by the optionee, having a fair
market value on the date of exercise equal to the option price (or the portion
thereof not paid in cash).

Section 7. Options to Non-Employee Directors. The Board of Directors or the
Committee, as the case may be, shall issue options which do not qualify as
Incentive Stock Options to Non-Employee Directors in accordance with this
Section 7.

Each Non-Employee Director serving on the Corporation’s Board of Directors
immediately following the Annual Meeting of Stockholders of the Corporation on
June 30, 1992

 

4



--------------------------------------------------------------------------------

shall be granted, as of June 30, 1992, an option to purchase 3,000 shares of
Common Stock. Each Non-Employee Director first elected or appointed to the
Corporation’s Board of Directors after June 30, 1992 and during the term of the
Plan shall be granted, as of the date of such Director’s first election or
appointment to the Board of Directors, an option to purchase 3,000 shares of
Common Stock. After the initial grant to each Non-Employee Director as set forth
above in this Section 7, each such Director shall be granted during the term of
the Plan, as of the date of the Corporation’s Annual Meeting of Stockholders in
each even-numbered year, if such Director’s term of office continues after such
Annual Meeting, an option to purchase 3,000 shares of Common Stock.

Each option granted to a Non-Employee Director pursuant to this Section 7 shall
have an exercise price equal to the fair market value of the shares of Common
Stock as of the date of grant and shall expire on the tenth anniversary of the
date of grant. “Restoration” options may not be granted to any Non-Employee
Director. This Section 7 shall not be amended more than once every six months
other than to comport with changes in the Code, the Employee Retirement Income
Security Act or the rules and regulations thereunder.

Section 8. Additional Terms. Options granted under the Plan shall not be
affected by any change of duties or position so long as the optionee continues
to be an employee of the Corporation or of a subsidiary (or continues to be a
Director of the Corporation in the case of any Non-Employee Director). Each
option agreement may contain such provisions as the Board of Directors shall
approve with reference to the effect of approved leaves of absence, provided
that with respect to Incentive Stock Options such provisions conform to the
requirements of the Code.

Nothing in the Plan or in any option granted pursuant thereto shall confer on
any person any right to continue in the employ of the Corporation or of any of
its subsidiaries (or to continue as a Director of the Corporation in the case of
any Non-Employee Director) or affect, in any way, the right of the Corporation
or any of its subsidiaries to terminate his employment (or to terminate his
directorship in the case of any Non-Employee Director) at any time.

No optionee, who is an employee of the Corporation at the time of grant, may be
granted any option or options for more than 250,000 Shares (subject to
adjustment as provided for in Section 11), taking into account all such awards
granted by the Corporation pursuant to any of its stock compensation plans, in
any calendar year period beginning with the period commencing January 1, 1997.

The foregoing annual limitation specifically includes the grant of any options
representing “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.

Section 9. Death; Other Termination of Employment or Directorship. Each option
agreement shall include provisions governing the disposition of an option in the
event of the retirement, disability, death or other termination of the
employment or directorship of an optionee with the Corporation or an Affiliate.

 

5



--------------------------------------------------------------------------------

Section 10. Incentive Stock Options. Except with respect to options granted to
Non-Employee Directors pursuant to Section 7 hereof, the Board of Directors is
hereby authorized to determine, upon the granting of each option, whether such
option shall be an Incentive Stock Option under Section 422 of the Code or shall
be an option which is not an Incentive Stock Option under Section 422. For
Incentive Stock Options granted before January 1, 1987, the aggregate fair
market value of the stock (determined as of the time the Incentive Stock Option
is granted) covered under all Incentives Stock Options granted (under this Plan
and all other incentive stock option plans of the Corporation or any
subsidiary), in any calendar year, shall not exceed $100,000 plus any unused
limit carry-over (as provided under former Section 422(c)(4) of the Code
effective for options granted before January 1, 1987). For Incentive Stock
Options granted after December 31, 1986, the aggregate fair market value
(determined at the time the Incentive Stock Option is granted) of the stock with
respect to which all Incentive Stock Options are exercisable for the first time
by an employee during any calendar year (under all plans described in
subsection (b) of Section 422 of the Code of his employer corporation and its
parent and subsidiary corporations) shall not exceed $100,000.

Section 11. Adjustments Upon Changes in Capitalization. Notwithstanding any
other provision of the Plan, the Board of Directors may adjust the number and
class of shares subject to each outstanding option and the option prices in the
event of changes in the outstanding Common Stock of the Corporation by reason of
stock dividends, split-ups, recapitalizations, mergers, consolidations,
combinations or exchanges of shares and the like. In the event of any such
change in the outstanding Common Stock of the Corporation, the aggregate number
and class of shares available under the Plan shall be appropriately adjusted by
the Board of Directors, whose determination shall be conclusive.

Section 12. Termination and Amendment. The Plan may be terminated, modified or
amended by the stockholders of the Corporation.

Subject to Section 7 hereof, the Board of Directors of the Corporation may also
terminate the Plan or make such modifications or amendments thereof as it shall
deem advisable, or to conform to any change in any law or regulation applicable
thereto; provided, however, that the Board of Directors may not, without further
approval by the holders of a majority of the outstanding stock of the
Corporation having general voting power, make any modification or amendment
which operates:

(a) to make any material change in the class of employees eligible to receive
Incentive Stock Options as defined in Section 3 above; and

(b) to increase the total number of shares for which options may be granted
under the Plan, except as resulting from the operation of Section 11 above.

No termination, modification or amendment of the Plan may, without the consent
of the employee to whom any option shall theretofore have been granted,
adversely affect the rights of such employee under such option.

Section 13. Effective Date of Plan. The Plan shall become effective February 23,
1983, subject to approval by the shareholders of the Corporation within 12
months thereafter.

 

6



--------------------------------------------------------------------------------

Section 14. Tax Withholding and Payment. Subject to such rules as the Board of
Directors or the Committee may adopt not inconsistent with the provisions of the
Plan:

(a) At any time when an optionee is required to pay the Corporation an amount
required to be withheld under applicable income tax laws in connection with the
exercise of an option which does not qualify as an Incentive Stock Option under
Section 422 of the Code, the optionee may elect to deliver to the Corporation or
have the Corporation retain from the distribution, shares of Common Stock to
satisfy this obligation in whole or in part (an “Election”). In addition to
amounts required to be withheld to pay applicable taxes, subject to such terms
and conditions as the Committee shall determine in its sole and absolute
discretion, the Committee may permit an optionee to elect to deliver to the
Corporation shares of Common Stock (other than shares of Common Stock issuable
upon exercise of the option) with a fair market value equal to the amount of
such additional federal and/or state income taxes imposed on the optionee in
connection with the exercise of the option. The shares to be withheld or
delivered shall be valued at 100% of the fair market value of the shares on the
date that the amount of tax required to be paid shall be determined (the “Tax
Date”). For purposes of this Section 14(a), “fair market value” shall mean, with
respect to any property (including, without limitation, any Common Stock or
other securities), the fair market value of such property determined by such
methods or procedures as shall be established from time to time by the Board of
Directors or a committee having the requisite authority under the Plan.
Notwithstanding the foregoing and unless otherwise determined by the Board of
Directors or a committee having the requisite authority under the Plan, the fair
market value of a share of Common Stock as of a given date shall be, if the
Common Stock is then listed on the New York Stock Exchange, the closing price of
one share of Common Stock as reported on the New York Stock Exchange on such
date or, if the New York Stock Exchange is not open for trading on such date, on
the next date that the New York Stock Exchange is open for trading.

(b) Each Election must be made prior to the Tax Date. The Board or the Committee
may disapprove of any Election, may suspend or terminate the right to make
Elections, may limit the amount of any Election, may provide at the time of
grant with respect to any option that the right to make Elections shall not
apply to such option and may make rules concerning the required information to
be included in any Election. An Election is irrevocable.

(c) The Election may be made in an amount equal to the amount of tax required by
law to be withheld with respect to the option exercise. Any fractional share
withholding amount must be paid in cash.

(d) If an optionee makes an Election and the optionee’s Tax Date is deferred for
six months from the date of exercise of the option, the optionee will initially
receive the full amount of the shares, but will be unconditionally obligated to
surrender to the Corporation on the Tax Date the proper number of shares to
satisfy the withholding obligation, plus cash for any remainder of the
withholding obligation including any fractional shares withholding amount.

(e) Optionees who are “officers” or “directors” of the Corporation, as those
terms are used in Section 16(b) of the Exchange Act, may only make an Election
in compliance with the rules established by the Board or the Committee to comply
with Section 16(b).

Amended April 17, 2007 (Section 14(a) “fair market value” definition)

 

7